 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8    YUSSUF ABDULLE,

 9                            Petitioner,                CASE NO. C19-37-MJP-BAT

10        v.                                             ORDER GRANTING
                                                         APPLICATION TO PROCEED IN
11    JEFFREY A. UTTECHT,                                FORMA PAUPERIS

12                            Respondent.

13             This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner has submitted an

14   application seeking leave to proceed with this action in forma pauperis. Petitioner’s application

15   demonstrates that he is unable to afford the $5.00 filing fee. Petitioner’s application to proceed

16   (Dkt. 1.) is therefore GRANTED. The Clerk is directed to file petitioner’s petition for writ of

17   habeas corpus without the prepayment of fees. The Clerk is further directed to send a copy of

18   this Order to petitioner.

19             DATED this 18th day of January, 2019.

20

21                                                            A
                                                            BRIAN A. TSUCHIDA
22                                                          United States Magistrate Judge

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
